UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q ý Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2007 OR ¨ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 0-25509 First Federal Bankshares, Inc. (Exact name of Registrant as specified in its charter) Delaware 42-1485449 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification number) 329 Pierce Street, Sioux City, Iowa 51101 (Address of principal executive offices) (Zip Code) 712-277-0200 (Registrant's telephone number) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES þNO o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated fileroAccelerated filer þNon-accelerated filer o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). YES oNO þ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at November 9, 2007 Common Stock, $.01 par value 3,302,971 FIRST FEDERAL BANKSHARES, INC. INDEX Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements of First Federal Bankshares, Inc. and Subsidiaries 1 Consolidated Statements of Financial Condition at September 30, 2007 and June 30, 2007 1 Consolidated Statements of Income for the three month periods ended September 30, 2007 and 2006 2 Consolidated Statements of Changes in Stockholders’ Equity for the three month periods ended September 30, 2007 and 2006 3 Consolidated Statements of Comprehensive Income for the three month periods ended September 30, 2007 and 2006 4 Consolidated Statements of Cash Flows for the three month periods ended September 30, 2007 and 2006 5 Notes to Consolidated Financial Statements 6 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 19 ITEM 4. Controls and Procedures 20 PART II. OTHER INFORMATION 21 ITEM 1. Legal Proceedings 21 ITEM 1A. Risk Factors 21 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 ITEM 3. Defaults upon Senior Securities 21 ITEM 4. Submission of Matters to a Vote of Security Holders 21 ITEM 5. Other Information 21 ITEM 6. Exhibits 21 Signatures 22 Index PART I.FINANCIALINFORMATION ITEM 1.FINANCIALSTATEMENTS First Federal Bankshares, Inc. and Subsidiaries ConsolidatedStatements of Financial Condition (Unaudited) September 30, June 30, 2007 2007 ASSETS Cash and due from banks $ 12,133,808 $ 11,613,908 Interest-bearing deposits in other financial institutions - 14,124,559 Cash and cash equivalents 12,133,808 25,738,467 Securities available-for-sale (amortized cost $115,726,383 and $122,595,377, respectively) 113,442,137 122,309,017 Securities held-to-maturity (fair value $9,229,519 and $9,472,865, respectively) 9,225,315 9,549,072 Loans receivable 435,555,715 431,882,051 Less allowance for loan losses 1,743,404 1,797,393 Net loans 433,812,311 430,084,658 Office property and equipment, net 17,916,534 16,204,913 Federal Home Loan Bank ("FHLB") stock, at cost 4,911,000 3,559,600 Accrued interest receivable 3,170,558 2,939,993 Goodwill 18,417,040 18,417,040 Foreclosed and repossessed assets 2,251,361 2,156,217 Other assets 15,280,572 14,857,533 Total assets $ 630,560,636 $ 645,816,510 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposit liabilities $ 467,280,287 $ 507,865,063 Advances from FHLB and other borrowings 90,381,265 62,202,229 Advance payments by borrowers for taxes and insurance 307,765 916,021 Accrued interest payable 2,796,116 2,690,658 Accrued expenses and other liabilities 1,998,132 1,887,317 Total liabilities 562,763,565 575,561,288 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value, authorized 1,000,000 shares; issued none - - Common stock, $.01 par value, authorized 12,000,000 shares; issued 5,067,226 shares 50,604 50,604 Additional paid-in capital 39,314,276 39,230,016 Retained earnings, substantially restricted 59,035,320 58,704,525 Treasury stock, at cost, 1,764,255 shares and 1,677,255 shares, respectively (28,535,663 ) (26,885,723 ) Accumulated other comprehensive income (loss) (1,432,246 ) (179,360 ) Unearned ESOP (635,220 ) (664,840 ) Total stockholders’ equity 67,797,071 70,255,222 Total liabilities and stockholders’ equity $ 630,560,636 $ 645,816,510 See Notes to Consolidated Financial Statements. 1 Index First Federal Bankshares, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) Three months ended September 30, 2007 2006 Interest income: Loans receivable $ 7,430,449 $ 7,635,843 Investment securities 2,024,811 794,004 Other interest-earning assets 50,440 134,218 Total interest income 9,505,700 8,564,065 Interest expense: Deposits 4,562,263 3,422,058 Advances from FHLB and other borrowings 863,977 1,036,978 Total interest expense 5,426,240 4,459,036 Net interest income 4,079,460 4,105,029 Provision for loan losses 20,648 100,000 Net interest income after provision for loan losses 4,058,812 4,005,029 Non-interest income: Service charges on deposit accounts 783,298 905,649 Fees on commercial and consumer loans 97,760 34,066 Gain on sale of real estate held for development - 40,000 Mortgage banking revenue 193,876 199,750 Earnings from bank owned life insurance 136,555 132,506 Other income 296,942 287,477 Total non-interest income 1,508,431 1,599,448 Non-interest expense: Personnel expense 2,806,201 2,520,182 Office property and equipment 701,246 678,030 Data processing, ATM and debit card transaction costs, and other item processing expense 370,009 308,307 Professional, insurance and regulatory expense 254,891 284,070 Advertising, donations and public relations 463,725 167,031 Communications, postage and office supplies 210,760 193,605 Other expense 230,798 166,205 Total non-interest expense 5,037,630 4,317,430 Income before income taxes and discontinued operations 529,613 1,287,047 Income taxes 115,000 364,000 Income from continuing operations 414,613 923,047 Income from discontinued operations, net of tax of $26,000 in 2006 - 43,695 Net income $ 414,613 $ 966,742 Per share information: Basic earnings per share from continuing operations $ 0.13 $ 0.28 Basic earnings per share from discontinued operations - 0.01 Basic earnings per share $ 0.13 $ 0.29 Diluted earnings per share from continuing operations $ 0.13 $ 0.28 Diluted earnings per share from discontinued operations - 0.01 Diluted earnings per share $ 0.13 $ 0.29 See Notes to Consolidated Financial Statements. 2 Index First Federal Bankshares, Inc. and Subsidiaries Consolidated Statements of Stockholders' Equity(Unaudited) Three Months Ended September 30, 2007 2006 Capital Stock: Beginning of year balance $ 50,604 $ 50,109 Stock options exercised: none and 5,000 shares, respectively - 29 End of period balance 50,604 50,138 Additional paid-in capital: Beginning of year balance 39,230,016 38,293,233 Stock options exercised - (17 ) Stock compensation expense 45,398 18,462 Stock appreciation of allocated ESOP shares 23,859 36,601 Amortization of employee stock grants 15,003 1,024 End of period balance 39,314,276 38,349,303 Retained earnings, substantially restricted: Beginning of year balance 58,704,525 57,013,427 Adoption of FIN 48 180,000 - Adoption of SFAS 156 79,374 - Net income 414,613 966,742 Dividends paid on common stock (343,192 ) (329,518 ) End of period balance 59,035,320 57,650,651 Treasury stock, at cost: Beginning of year balance (26,885,723 ) (25,920,685 ) Treasury stock acquired - 87,000 shares in 2007 (1,649,940 ) - End of period balance (28,535,663 ) (25,920,685 ) Accumulated other comprehensive income (loss): Beginning of year balance (179,360 ) (325,650 ) Net change in unrealized gains (losses) on securities available-for-sale, net of tax expense (1,252,886 ) 248,949 End of period balance (1,432,246 ) (76,701 ) Unearned ESOP shares: Beginning of year balance (664,840 ) (786,540 ) ESOP shares allocated 29,620 31,040 End of period balance (635,220 ) (755,500 ) Total stockholders' equity $ 67,797,071 $ 69,297,206 See Notes to Consolidated Financial Statements. 3 Index First Federal Bankshares, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income (Loss) (Unaudited) Three Months Ended September 30, 2007 2006 Net income $ 414,613 $ 966,742 Other comprehensive income (loss): Unrealized holding gains (losses) arising during the period, net of tax (1,252,886 ) 248,949 Other comprehensive income (loss), net of tax (1,252,886 ) 248,949 Total comprehensive income (loss) $ (838,273 ) $ 1,215,691 4 Index First Federal Bankshares, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Three months ended September 30, 2007 2006 Cash flows from continuing operating activities: Net income $ 414,613 $ 966,742 Income from discontinued operations - (43,695 ) Adjustments to reconcile net income from continuing operations to net cash provided by continuing operating activities: Loans originated for sale to investors (17,772,000 ) (12,560,000 ) Proceeds from sale of loans originated for sale 18,186,637 12,845,524 Provision for losses on loans 20,648 100,000 Depreciation and amortization 283,050 299,507 Provision for deferred taxes 26,000 (50,000 ) Equity-based compensation 113,880 87,127 Net gain on sale of loans (157,463 ) (184,973 ) Net gain on sale of real estate held for development - (40,000 ) Amortization of premiums and discounts on loans, mortgage-backed securities and investment securities 6,043 (83,515 ) Increase in accrued interest receivable (230,565 ) (11,875 ) Decrease in other assets 293,311 115,556 Increase in accrued interest payable 105,458 595,573 Increase in accrued expenses and other liabilities 110,815 45,096 Increase in accrued taxes on income 84,252 234,918 Net cash provided by continuing operating activities 1,484,679 2,315,985 Cash flows from continuing investing activities: Proceeds from maturities of securities held-to-maturity 319,906 684,476 Purchase of securities available-for-sale - (4,996,978 ) Proceeds from maturities of securities available-for-sale 6,855,107 1,418,790 Redemption (purchase) of FHLB stock (1,351,400 ) 356,000 Loans purchased (2,698,000 ) (7,570,000 ) Decrease (increase) in loans receivable (1,460,693 ) 13,523,703 Purchase of office property and equipment (1,943,520 ) (1,742,219 ) Proceeds from sale of foreclosed real estate 31,466 8,400 Proceeds from sale of real estate held for development 394,647 821,511 Expenditures on real estate held for development (229,723 ) (568,556 ) Net cash provided by (used in) continuing investing activities (82,210 ) 1,935,127 Cash flows from continuing financing activities: Decrease in deposits (40,584,776 ) (9,036,927 ) Proceeds from advances from FHLB and other borrowings 37,429,000 3,136,397 Repayment of advances from FHLB and other borrowings (9,249,964 ) (13,000,000 ) Net decrease in advance payments by borrowers for taxes and insurance (608,256 ) (644,027 ) Issuance of common stock under stock options exercised - 12 Repurchase of common stock (1,649,940 ) - Cash dividends paid (343,192 ) (329,518 ) Net cash used in continuing financing activities (15,007,128 ) (19,874,063 ) Cash flows from discontinued operations: Net cash provided by operating activities of discontinued operations - 35,662 Net cash provided by discontinued operations - 35,662 Net decrease in cash and cash equivalents (13,604,659 ) (15,587,289 ) CASH AND CASH EQUIVALENTS Beginning of year 25,738,467 39,904,749 End of year $ 12,133,808 24,317,460 SUPPLEMENTAL DISCLOSURES Cash paid during the period for: Interest $ 5,320,783 $ 3,863,463 Income taxes 4,748 179,082 See Notes to Consolidated Financial Statements. 5 Index FIRST FEDERAL BANKSHARES, INC. and SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1. Basis of presentation The consolidated financial statements as of and for the three month periods ended September 30, 2007, and 2006, have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosure normally included in year-end financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to these rules and regulations.These consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and notes that are included in its Annual Report for the year ended June 30, 2007, filed on Form 10-K. In the opinion of management of the Company these financial statements reflect all adjustments, consisting only of normal recurring accruals necessary to present fairly these consolidated financial statements.The results of operations for the interim periods are not necessarily indicative of results that may be expected for an entire year. Certain amounts previously reported have been reclassified to conform to the presentation in these consolidated financial statements.These reclassifications did not affect previously reported net income or retained earnings. Critical Judgments and EstimatesThe Company describes all of its significant accounting policies in Note 1 of the Company's Audited Consolidated Financial Statements in its 2007 Annual Report on Form 10-K.Particular attention should be paid to the Company’s allowance for losses on loans, which requires significant management judgments and/or estimates because of the inherent uncertainties surrounding this area and/or the subjective nature of the area.Information on the impact loss allowances have had on the Company's financial condition and results of operations for the three month periods ended September 30, 2007 and 2006, can be found below, in the sections entitled"Results of Operations – Provision for Losses on Loans" and “Financial Condition – Non-Performing and Classified Assets”. In addition, significant judgments and/or estimates are made in the valuation of the Company’s goodwill.For a discussion of the judgments and estimates relating to goodwill refer to the appropriate section in Note 1 of the Company’s 2007 Audited Consolidated Financial Statements. The Company’s critical accounting policies and their application are periodically reviewed by the Audit Committee and the full Board of Directors. Note 2. Organization The Company is the holding company for Vantus Bank (the “Bank” formerly known as “First Federal Bank”).The Company owns 100% of the Bank’s common stock.Currently, the Company engages in no other significant activities beyond its ownership of the Bank’s common stock. Note 3. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Note 4. Discontinued Operations The Company sold substantially all the assets of its title search and abstract continuation business in a cash sale on March 1, 2007.The results of operations of this business are shown in the Company’s consolidated statements 6 Index of income for the three months ended September 30, 2006, as “discontinued operations.”The assets of the business sold have not been presented separately because those amounts are not material. Note 5. Effect of New Accounting Standards In March 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards No. 156, Accounting for Servicing of Financial Assets (as Amended) (“SFAS 156”).This Statement amends Statement of Financial Accounting Standards No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities (“SFAS 140”), with respect to the accounting for separately recognized servicing assets and servicing liabilities.SFAS 156 requires the separate accounting for servicing assets and servicing liabilities which arise from the sale of financial assets; requires all separately recognized servicing assets and servicing liabilities to be initially measured at fair value; permits the choice of an amortization method or fair value method for subsequent measurements; and requires separate presentation of servicing assets and servicing liabilities subsequently measured at fair value in the statement of financial position and additional disclosures for all separately recognized servicing assets and servicing liabilities.SFAS 156 was effective July 1, 2007, for the Company.The Company has chosen to use the fair value method in measuring its servicing asset.As a result of the adoption of SFAS 156, the Company’s stockholders’ equity increased approximately $79,000 on July 1, 2007, as a result of the adjustment of its servicing asset to fair value. FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”) clarifies the accounting for uncertainty in income taxes recognized in financial statements in accordance with Statement of Financial Accounting Standards No. 109, Accounting for Income Taxes (“SFAS 109”).FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.FIN 48 also provides guidance on de-recognition, classification, interest and penalties, interim period accounting, disclosure and transition for tax positions.FIN 48 was effective for the Company on July 1, 2007.Upon the adoption of FIN 48, the Company’s stockholders’ equity increased $180,000. In September 2006, the Emerging Issues Task Force ("EITF") reached a final consensus on Issue 06-04, Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements.In March 2007, the EITF reached a final conclusion on Issue 06−10, Accounting for Collateral Assignment Split-Dollar Life Insurance Arrangements.The consensus stipulates that an agreement by an employer to share a portion of the proceeds of a life insurance policy with an employee during the postretirement period is a postretirement benefit arrangement required to be accounted for.The consensus concludes that the purchase of a split-dollar life insurance policy does not constitute a settlement and, therefore, a liability for the postretirement obligation must be recognized. Issue 06-04 is effective for annual reporting periods beginning after December 15, 2007, with earlier adoption permitted.The Company plans to adopt EITF 06-04 on July 1, 2008.EITF 06-04 allows the Company to record the initial recognition of the liability through stockholders’ equity.Upon the adoption of EITF 06-04 management estimates the Company’s stockholders’ equity will decrease approximately $459,000 after tax.Ongoing expenses will be recognized through the current year income.Management estimates the first year’s expense is estimated to be approximately $20,000 after tax or less than $0.01 earnings per share after tax. In September 2006, the FASB issued Statement No. 157, (“SFAS 157”), Fair Value Measurements.SFAS 157 defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.It clarifies that fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants in the market in which the reporting entity transacts.This Statement does not require any new fair value measurements, but rather, it provides enhanced guidance to other pronouncements that require or permit assets or liabilities to be measured at fair value.This Statement is effective for fiscal years beginning after November 15, 2007, with earlier adoption permitted.At this time, the Company does not expect that the adoption of this Statement will have a material impact on its financial position, results of operations, and cash flows. In February 2007, the FASB issued Statement No. 159, (“SFAS 159”) The Fair Value Option for Financial Assets and Financial Liabilities – Including anamendment of FASB Statement No. 115.This Statement provides entities with an option to report selected financial assets at fair value.The objective of the Statement is to improve financial reporting by providing entities with the opportunity to mitigate volatility in earnings caused by measuring related assets and liabilities differently without having to apply the complex provisions of hedge accounting.SFAS 159 is effective as of 7 Index the beginning of an entity’s first fiscal year beginning after November 15, 2007.Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007 provided the entity also elects to apply the provisions of SFAS 157.At this time, the Company does not expect that the adoption of this Statement will have a material impact on its financial position, results of operations, and cash flows. In September 2006, the FASB issued Statement No.158, (“SFAS 158”), Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans – an amendment of FASB Statements No. 87, 88, 106 and 132(R).SFAS 158 requires a company that sponsors a postretirement benefit plan (other than a multi-employer plan) to fully recognize, as an asset or liability, the over-funded or under-funded status of its benefit plan in its balance sheet.The funded status is measured as the difference between the fair value of the plan’s assets and its benefit obligation (projected benefit obligation for pension plans and accumulated postretirement benefit obligation for other postretirement benefit plans).Currently, the funded status of such plans is reported in the notes to the financial statements.This provision was effective for the Company on July 1, 2006.In addition, SFAS No. 158 also requires a company to measure its plan assets and benefit obligations as of its year end balance sheet date. Currently, a company is permitted to choose a measurement date up to three months prior to its year end to measure the plan assets and obligations.This provision is effective for the Company on July 1, 2008.Since the Company participates in a multi-employer pension plan, it expects that the adoption of SFAS 158 will not have a material impact on its financial position, results of operation and cash flows. Note 6.Earnings Per Share The following information was used in the computation of net earnings per common share on both a basic and diluted basis for the periods presented. Three Months Ended September 30 2007 2006 Basic earnings per share computation: Income from continuing operations $ 414,613 $ 923,047 Income from discontinued operations - 43,695 Net income $ 414,613 $ 966,742 Weighted average common shares outstanding 3,263,662 3,300,648 Basic earnings per share from continuing operations $ 0.13 $ 0.28 Basic earnings per share from discontinued operations - 0.01 Basic earnings per share $ 0.13 $ 0.29 Diluted earnings per share computation: Income from continuing operations $ 414,613 $ 923,047 Income from discontinued operations - 43,695 Net income $ 414,613 $ 966,742 Weighted average common shares outstanding 3,263,662 3,300,648 Incremental option and recognition and retention plan shares using treasury stock method 13,687 41,942 Diluted shares outstanding 3,277,349 3,342,590 Diluted earnings per share from continuing operations $ 0.13 $ 0.28 Diluted earnings per share from discontinued operations - 0.01 Diluted earnings per share $ 0.13 $ 0.29 8 Index Note 7. Dividends On October 25, 2007, the Company declared a cash dividend on its common stock, payable on November 30, 2007, to stockholders of record as of November 16, 2007, equal to $0.105 per share. Note 8. FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”) The Company and its subsidiaries file income tax returns in the U.S. federal jurisdiction and various state jurisdictions, including Iowa.With few exceptions, the Company is no longer subject to U.S. federal and state examinations byauthorities for fiscal yearsprior toJune 30, 2004. As a result of the implementation of FIN 48 on July 1, 2007, the Company recognized a $180,000 decrease to reserves for uncertain tax positions, resulting in a liability for unrecognized tax benefits of $127,000 at July 1, 2007.This adjustment was accounted for as an adjustment to the beginning balance of retained earnings.There have been no significant changes to this amount during the quarter ended September 30, 2007 and the Company does not expect that there will be any significant increase or decrease within the next twelve months. The Company recognizes interest and penalties accrued related to unrecognized tax benefits in income tax expense.The Company has included in the liability for unrecognized tax benefits approximately $26,000 for the payment of interest and penalties at September 30, 2007. Note 9. Operating Segments An operating segment is generally defined as a component of a business for which discrete financial information is available and the operating results of which are regularly reviewed by the chief operating decision-maker. The Company’s primary business segment is banking.The banking segment generates revenue through interest and fees on loans, service charges on deposit accounts, and interest on investment securities.The banking segment includes the Bank and the Company and related elimination entries between the two; since the Company’s primary activity is its ownership of the common stock of the Bank.The “other” segment includes the Company’s real estate development subsidiary.‘Discontinued operations’ is related to a wholly-owned subsidiary of the Bank that operated a title search and abstract continuation business in Iowa.The Company sold substantially all the assets of this subsidiary in March of 2007(Refer to Note 4). Selected financial information on the Company’s segments is presented below for the three months endedSeptember 30, 2007 and 2006. 9 Index Three Months Ended September 30, 2007 (Dollars in Thousands) Banking Other Consolidated Interest income $ 9,506 - $ 9,506 Interest expense 5,426 - 5,426 Net interest income 4,080 - 4,080 Provision for loan losses 21 - 21 Net interest income after provision for loan losses 4,059 - 4,059 Non-interest income 1,504 $ 4 1,508 Non-interest expense 5,031 6 5,037 Income before income taxes 532 (2 ) 530 Income taxes 116 (1 ) 115 Net income $ 416 $ (1 ) $ 415 Depreciation and amortization $ 283 - $ 283 Total assets $ 630,277 $ 284 $ 630,561 Three Months Ended September 30, 2006 (Dollars in Thousands) Banking Other Consolidated Interest income $ 8,564 - $ 8,564 Interest expense 4,459 - 4,459 Net interest income 4,105 - 4,105 Provision for loan losses 100 - 100 Net interest income after provision for loan losses 4,005 - 4,005 Non-interest income 1,559 $ 40 1,599 Non-interest expense 4,283 34 4,317 Income before income taxes and discontinued operations 1,281 6 1,287 Income taxes 362 2 364 Income from continuing operations 919 4 923 Income from discontinued operations, net of tax - 44 44 Net income $ 919 $ 48 $ 967 Depreciation and amortization $ 300 $ 5 $ 305 Total assets $ 593,942 $ 898 $ 594,840 10 Index ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Statements This report may contain certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), that involve substantial risks and uncertainties.When used in this report, or in the documents incorporated by reference herein, the words “anticipate”, “believe”, “estimate”, “expect”, “intend”, “may”, and similar expressions identify such forward-looking statements.Actual results, performance or achievements could differ materially from those contemplated, expressed or implied by the forward-looking statements contained herein.These forward-looking statements are based largely on the expectations of the Company’s management and are subject to a number of risks and uncertainties, including but not limited to economic, competitive, regulatory, and other factors affecting the Company’s operations, markets, products and services, as well as expansion strategies and other factors discussed elsewhere in this report filed by the Company with the Securities and Exchange Commission (“SEC”).Many of these factors are beyond the Company’s control. Results of Operations Quarter OverviewThe Company’s net income for the three months ended September 30, 2007, was $415,000 or $0.13 per diluted share compared to $967,000 or $0.29 per diluted share in the same period last year.These amounts represent an annualized return on average assets (“ROA”) of 0.26% and 0.65%, respectively, and an annualized return on average equity (“ROE”) of 2.39% and 5.52%, respectively.During the most recent quarter the Company incurred approximately, $250,000 of non-recurring expenses pre-tax due to the Bank’s name change from First Federal Bank to Vantus Bank.Excluding these expenses, management estimates earnings per share would have been approximately $0.18 per diluted share. The decrease in net income for the three months ended September 30, 2007, as compared to the three months ended September 30, 2006, was due to a $720,000 increase in non-interest expense, a $91,000 decrease in non-interest income, and a $26,000 decrease in net interest income.In addition, discontinued operations contributed $44,000 for the three months ended September 30, 2006.These developments were offset by a $79,000 decrease in provision for loan losses and $249,000 decrease in income tax expense. The following paragraphs discuss the aforementioned changes in more detail along with other changes in the components of net income during the three month period ended September 30, 2007 and 2006. Net Interest Income Net interest income for both of the three-month periods ended September 30, 2007 and 2006, was $4.1 million.A higher interest rate environment and a flat yield curve increased the Company’s cost of interest-bearing liabilities faster than the Company’s yields on interest-earning assets.The Company’s interest rate margin decreased 20 basis points to 2.90% for the three months ended September 30, 2007, from 3.10% during the same period in the previous year.Offsetting the decrease in the interest rate spreads was an increase in the average balance of interest-earning assets.The average balance of interest-earning assets increased by $33.4 million or 6.2% for the three months ended September 30, 2007, as compared to the same time period last year.The principal source of this growth occurred in the Company’s investment security portfolio.During the previous fiscal year the Bank purchased $50 million of floating-rate,trust-preferred securities initially funded by short-term brokered certificates of deposit at an after-tax annualized return on assets in excess of 1.0%. Despite the decline in net interest margin year-over-year, the margin improved from 2.83% in the quarter ended June 30, 2007, to 2.90% in the most recent quarter.The increase from quarter-to-quarter was due to a rise in asset yields, primarily from the Company’s loan portfolio, and a corresponding decrease in liability costs, primarily from the Company’s interest-bearing deposits.During the most recent quarter, the Company lowered the rate it pays on certain variable-rate deposit products, as well as the rate it pays on its certificates of deposit.This is the second consecutive quarter of increased margins.Management anticipates no significant changes in the net interest margin unless short term rates, in particular the Federal Funds rate, decline. 11 Index The following tables set forth information regarding the average balances of the Company’s assets, liabilities, and equity, as well as the average yield on assets and average cost of liabilities for the periods indicated.The information is based on daily average balances during the three-month periods ended September 30, 2007 and 2006. Three months ended September 30, 2007 2006 Average Average Average Average (Dollars in thousands) Balance Interest Yield/Cost Balance Interest Yield/Cost Interest-earning assets: Loans receivable (1) $ 432,897 $ 7,430 6.81 % $ 459,282 $ 7,636 6.60 % Investment securities (2) 132,316 2,025 6.21 % 66,082 794 5.09 % Short-term investments and other interest-earning assets 3,885 51 5.15 % 10,296 134 5.17 % Total interest-earning assets 569,098 9,506 6.66 % 535,660 8,564 6.38 % Non-interest-earning assets 62,422 55,538 Total assets $ 631,520 $ 591,198 Interest-bearing liabilities: Deposit liabilities $ 448,957 4,562 4.03 % $ 386,629 3,422 3.51 % Borrowings 65,940 864 5.20 % 87,443 1,037 4.70 % Total interest-bearing liabilities 514,897 5,426 4.18 % 474,072 4,459 3.73 % Non-interest-bearing: Deposit liabilities 42,388 43,099 Other liabilities 4,826 4,688 Total liabilities 562,111 521,859 Stockholders’ equity 69,409 69,339 Total liabilities and stockholders' equity $ 631,520 $ 591,198 Net interest income $ 4,080 $ 4,105 Interest rate spread 2.48 % 2.65 % Net yield on average interest-earning assets (3) 2.90 % 3.10 % Ratio of average interest -earning assets to average interest-bearing liabilities 110.53 % 112.99 % (1) Average balances include nonaccrual loans and loans held for sale.Interest income includes amortization of deferred loan fees, which is not material. (2) Investment securities income is presented without the benefit of the tax effect of tax exempt income; yields are presented on a tax-effected basis. (3) Net yield on average interest-earning assets represents net interest income, tax-effected, as a percentage of average interest-earning assets. Provision for Losses on LoansProvision for losses on loans decreased to $21,000 for the three months ended September 30, 2007, from $100,000 for the three months ended September 30, 2006.The decrease was due to a general overall decline in non-performing loans as compared to the previous year. The Company’s allowance for loan losses totaled $1.7 million as of September 30, 2007, compared to $5.5 million as of September 30, 2006.The Company’s methodology for establishing allowance for loan loss is heavily influenced by the level of the Company’s non-performing and classified loans.As previously reported, the Company sold a significant amount of non-performing and classified assets during the prior fiscal year, which explains the decrease in allowance for loan losses compared to the previous year.The Company’s allowances for loan losses was 45.4% and 64.1% of non-performing loans as of September 30, 2007 and 2006, respectively.The allowance for loan losses at June 30, 2007, totaled $1.8 million or 144.7% of non-performing loans.The decrease is attributable to charge-offs of specific reserves during the quarter.Non-performing loans and classified assets have increased in recent months in response to well-publicized difficulties in the overall markets for commercial and residential real 12 Index estate.Management expects this trend to continue in the near term, but believes the situation is manageable.Although management believes that the Company’s present level of allowance for loan losses is adequate, there can be no assurance that future adjustments to the allowance will not be necessary, which could adversely affect the Company’s results of operations.For additional discussion, refer to “Financial Condition – Non-Performing and Classified Assets.” The following table summarizes the activity in the Company’s allowance for loan losses for the three months ended September 30, 2007 and 2006. Three months ended September 3 (Dollars in Thousands) 2007 2006 Balance at beginning of period $ 1,797 $ 5,466 Provision for loan losses 21 100 Charge-offs: Commercial real estate loans - (20 ) Commercial business loans (56 ) - Consumer loans (46 ) (78 ) Total loans charged-off (102 ) (98 ) Recoveries 27 14 Charge-offs, net of recoveries (75 ) (84 ) Balance at end of period $ 1,743 $ 5,482 Allowance for loan losses to total loans 0.40 % 1.20 % Allowance for loan losses to non-performing loans 45.40 % 64.10 % Net annualized charge-offs to average loans outstanding 0.07 % 0.07 % Non-Interest Income Non-interest income totaled $1.5 million for the three months endedSeptember 30, 2007, compared to $1.6 million during the same period in 2006.The following paragraphs discuss the principal components of non-interest income and the primary reasons for the changes from 2006 to 2007. Service Charges on Deposit Accounts Service charges on deposits decreased $122,000 or 14% for the three month period ended September 30, 2007, as compared to the same period in the previous year.The decline was primarily due the elimination of fees on internet banking services and lower income from overdraft fees as a result of the implementation of an overdraft protection product.These changes were driven by competitive forces in the Company’s market places. Service Charges on Commercial and Consumer LoanService charges on commercial and consumer loans increased $64,000 for the three month period ended September 30, 2007, as compared to the same period in the previous year.The increase was primarily due to the collection of a prepayment penalty on a large commercial loan during the current period. Gain (Loss) on Sale of Real Estate Held for DevelopmentThe gain on sale of real estate held for development for the three months ended September 30, 2007 and 2006, was zero and $40,000, respectively.The gains recognized in the three months ended September 30, 2006, were due to sales from a condominium development project in the Company’s real estate development subsidiary.Management anticipates that this project will be completed in the second quarter of fiscal year 2008 and expects to record gains of approximately $40,000 on the final sales of the units in this project.Once this project is completed, it is expected that no other real estate development projects will be undertaken. Mortgage Banking RevenueMortgage banking revenue consists of gain on sale, collection of loan fees, and mortgage servicing income.Mortgage banking revenue declined $6,000 from $200,000 for the three months ended September 30, 2006, to $194,000 for the three months ended September 30, 2007.The decrease was attributable to the decline in fixed rate mortgage origination volumes due to a generally higher interest rate environment. 13 Index Other IncomeOther income increased $10,000 during the three month period endedSeptember 30, 2007, as compared to the same period in the previous year.The change was primarily due to an increase in sales of the Company’s fixed annuity and mutual funds. Non-Interest Expense
